ORDER

PER CURIAM.
Appellant, Robert McGowan, appeals the trial court’s judgment awarding Respondent, First Financial Bank, principal plus interest and attorney’s fees on a personal guaranty executed by Appellant. The matter was tried without a jury. Appellant asserts the trial court erred in admitting the promissory note and personal guaranty into evidence and that insufficient evidence existed of Respondent’s reliance on the guaranty in executing the promissory note. We have reviewed the briefs of the parties and record on appeal and find no error of law. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).